Citation Nr: 1019454	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  08-11 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of shell 
fragment wound, right foot with retained foreign bodies and 
deformity of the first metatarsal, currently evaluated as 30 
percent disabling. 

2.  Entitlement to an increased rating for tender scar, with 
varicose vein, dorsal aspect, right foot, currently evaluated 
as 20 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION


The Veteran had active military service from February 1968 to 
February 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO), which denied the Veteran entitlement to the benefits 
enumerated above.  Specifically, a January 2007 rating 
decision continued a 30 percent evaluation for residuals of 
shell fragment wound, right foot with restrained foreign 
bodies and deformity of the fist metatarsal and continued a 
10 percent evaluation for tender scar, with varicose vein, 
dorsal aspect, right foot.  

In an October 2008 rating decision, the Veteran was awarded 
an increased rating of 20 percent for his tender scar, with 
varicose vein, dorsal aspect, right foot, effective September 
29, 2006.  A Veteran is generally presumed to be seeking the 
maximum benefit allowed by law and regulation, and a claim 
remains in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  
Therefore, the claim for an increased evaluation for tender 
scar, with varicose vein, dorsal aspect, right foot remains 
before the Board. 

The Veteran attended a hearing at the RO before the 
undersigned in July 2009.  A transcript of the hearing is of 
record.  Also during the hearing, the Veteran submitted 
additional evidence, along with a signed waiver of his right 
to have this evidence initially considered by the RO.  See 38 
C.F.R. §§ 20.800, 20.1304 (2009).

The Board observes that a claim for a total disability rating 
based upon individual unemployability (TDIU), as due to 
service-connected right foot disabilities, has been raised by 
the Veteran, to include during the hearing in July 2009.  As 
further discussed below, in light of the recent case, Rice v. 
Shinseki, 22 Vet. App. 447 (2009), entitlement to TDIU is 
properly considered as part of the determination of the 
appropriate disability rating rather than as a separate 
claim.

The issue of entitlement to TDIU is REMANDED to the 
Department of Veterans Affairs Regional Office.  VA will 
notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran's residuals of shell fragment wound, right 
foot with retained foreign bodies and deformity of the first 
metatarsal is manifested by complete loss of subtalar motion, 
no inversion or eversion and ankylosis of the first, second 
and third toes.

2.  The Veteran's tender scar, with varicose vein, dorsal 
aspect, right foot is manifested by persistent edema with 
stasis pigmentation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 40 percent rating, but 
no more, for residuals of shell fragment wound, right foot 
with retained foreign bodies and deformity of the first 
metatarsal have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§3.102, 4.3, 4.25, 4.68, 
4.71a, Diagnostic Codes 5270, 5284 (2009). 

2.  The criteria for a 40 percent rating, but no more, for 
tender scar, with varicose vein, dorsal aspect, right foot 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.25, 4.68, 4.104, Diagnostic Code 7120 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, an October 2006 pre-rating letter provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate the claims for increased ratings, 
as well as what information and evidence must be submitted by 
the Veteran and what information and evidence would be 
obtained by VA.  The October 2006 letter also notified the 
Veteran that he could send VA information that pertained to 
his claim and provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  The 
January 2007 rating decision reflects the initial 
adjudication of the claims after issuance of the October 2006 
letter.  Hence, the October 2006 letter-which meets 
Pelegrini's content of notice requirements and 
Dingess/Hartman's content of notice requirements, also meets 
the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters remaining on appeal.  Pertinent 
medical evidence associated with the claims file in 
connection with this matter consists of Social Security 
Administration (SSA) and VA treatment records, and reports of 
VA examinations in December 2006 and October 2008.  The Board 
notes that these treatment records include X-rays reports 
submitted at his July 2009 hearing.  Also of record and 
considered in connection with the appeal is the transcript of 
the Veteran's July 2009 hearing, along with various 
statements submitted by the Veteran and his representative, 
on his behalf.  The Board also finds that no additional RO 
action to further develop the record is warranted.

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the claims remaining on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Increased ratings claims

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.

The Veteran's history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 506 (2007).  The 
following analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination, to include 
on repetitive use and during flare-ups is demonstrated, and 
those factors are not contemplated in the relevant rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see 38 C.F.R. §§ 4.40, 4.45, 4.59. 

Factual Background

On VA examination in December 2006, the Veteran presented 
with complaints of loss of range of motion, swelling and pins 
and needles along the plantar aspect of his foot.  He 
reported developing 2 to 3 flare-ups per month that prevent 
him from putting any weight on his right lower extremity.  
These usually lasted 1 to 2 days.  On examination, the 
Veteran ambulated with a cane in his right hand and had a 
severe antalgic gait right lower extremity in reference to 
his right foot.  The Veteran had difficult transversing 25 
feet.  He demonstrated effusion.  The Veteran had two scars 
over the dorsal aspect of his foot.  The first scar was a 9cm 
stellate scar over the dorsal aspect of the first metatarsal 
and the second one was a 4cm transverse stellate scar 
overlying the first and second dorsal web space.  Both scars 
were hypopigmented, cross hatched, adherent to the underlying 
structures and moderately painful to palpitation.  His heel 
was in neutral position without varus or valgus deformity.  
He had difficulty bearing weight on the right lower extremity 
complaining of hypethesias along the plantar aspect and 
medial longitudinal arch.  The plantar aspect of the foot did 
not demonstrate any transfer lesions or callosities.  He 
demonstrated hallux rigidus of the first metatarsophalangeal 
(MTP) joint with a toe in the neutral position.  He had 
moderate pain at any attempts at passive or active 
manipulation of his first MTP joint.  He had a complete loss 
of range of subtalar motion with inversion measured at 0, 
eversion 0.  Any attempts at passive manipulation of the 
forefoot elicited severe pain.  He demonstrated hypesthesia 
along the median, plantar and superficial sensory branch.  X-
rays demonstrated radiographic changes consistent with 
multiple foreign metallic retained material consistent with 
shrapnel and moderate post-traumatic osteoarthritis of the 
right foot.  The diagnosis was shrapnel wound to his right 
foot with painful scars, hypesthetic plantar aspect of the 
right foot and moderate post-traumatic osteoarthritis of the 
right foot with loss of range of motion first MTP joint and 
complete loss of subtalar range of motion beneath the ankle 
secondary to number one.  The examiner noted that the Veteran 
could not be stress tested.  The Veteran had significant 
orthopedic disability of his right foot and had difficulty 
transversing the clinic with a cane.  At the present time, 
the Veteran would be rated as very limited community 
ambulator with the aid of an orthopedic assistive device as 
directly related to his service-connected right foot.  The 
examiner concluded that this would give the Veteran 
difficulty with standing and walking any appreciable 
distances.

X-rays of the right foot in August 2007 revealed multiple 
metallic opaque foreign bodies seen in the forefoot.  There 
was no bone, joint or soft tissue abnormality.  

On VA examination in October 2008, the Veteran presented with 
complaints of right foot pain.  The examiner opined that the 
shell fragments would certainly have caused soft tissue 
damage affecting the nerves, arteries and veins.  It was 
likely that the Veteran's digital nerves to the first, second 
and third metatarsals were either injured by the shell 
fragments or were removed in debridement.  He also indicated 
that there was significant tendon damage due to shell 
fragments and debridement with postoperative tendenous 
scarring in the region of the right first, second and third 
metatarsals.  The examiner reported that the Veteran most 
likely had a neuropathic pain due to injury of the digital 
nerves.  On examination, there was painful motion of the 
right first, second and third toes which could be moved only 
passively.  The right first toe had 10 degrees of plantar 
flexion and the second and third toes had 5 degrees of 
plantar flexion.  There was no passive or active dorsiflexion 
of the right first, second or third toes.  There was full 
range of motion of the fourth and fifth toes.  There was 
edema over the proximal first, second and third metatarsal 
heads and the tarsal bones with erythema and tenderness.  
There was marked weakness of the right mid-foot and the right 
forefoot.  There was tenderness particularly over the 
proximal first three metatarsal heads and a small moderate 
sized bunion.  The Veteran's gait was disturbed having a limp 
protecting his right foot.  There was no callosity or skin 
breakdown.  The examiner opined that while the X-ray report 
indicated that there was no joint abnormality, there was a 
narrowing of the first, second and third metatarsal joints by 
reason of either injury or disuse on Vista Imaging.  The 
diagnosis was status post multiple shell fragment wounds to 
the area of the right foot including the dorsum over the 
first, second, third and fourth metatarsals and right lateral 
fourth toe proximal interphalangeal joint; status post 
debridement of the area of shell fragment wounds; open 
fracture of the right first metatarsal, healed; sclerosing 
tendonitis of the tendons of the right first, second and 
third toes caused by shell fragment wounds and debridement, 
resulting in ankylosis of first, second and third toes; 
occlusion of the right doralis pedis artery by reason of 
either direct injury or ligation during debridement; and 
neuropathy of the first, second, and third digital nerves 
causing neuropathic pain and absence of light touch and 
vibration sense. 

On the scars examination, the Veteran had an 11cm curvilinear 
scar on the dorsum of the right foot beginning over the 
proximal mid-tarsal bones and extending distally roughly to 
the third proximal metatarsal head and curving laterally to 
end just proximal to the right first toe.  The scar was 
raised approximately 1mm and it was approximately 2mm wide.  
The scar was tender, particularly in its mid-portion where 
there was an approximately 3cm by 0.5cm varicose vein running 
diagonally crossing the scar.  There was an approximately 6cm 
diameter area surrounding the varicose vein, there was some 
mild hyperpigmentation by reason of hemosiderin deposition by 
reason of venous stasis, likely caused directly by shell 
fragment wounds and ligation of veins during debridement.  
The examiner noted that it was not possible to determine if 
the scar was adherent to underlying tendons as the Veteran 
could not actively dorsiflex or plantar flex his right first, 
second and third toes.  The examiner opined that there was 
certainly sclerosis of the tendons by reason of the shell 
fragments seen radiographically in those areas causing the 
scar to be a deep scar.  The texture of the surrounding skin 
was dry and shiny.  There was erythema and increased warmth 
in the proximal area of the scar.  The scar was stable and 
there was no keloid formation.  There was slight induration 
and inflexibility of the skin in the area directly 
surrounding the scar.  The induration is primarily in the 6cm 
diameter area of hyperpigmentation.  The scar at the skin did 
not cause limitation of motion but fibrosis of the tendons of 
the right first, second and third toes due cause loss of 
active dorsiflexion and plantar flexion of the right first, 
second and third toes.  The right first toe could be 
passively dorsiflexed only 10 degrees.  The diagnosis was 
scar, dorsum right foot resulting from multiple shell 
fragment wounds and open fracture of the right first 
metatarsal treated by surgical debridement and secondary 
closure.

The examiner noted that the Veteran could not perform any 
occupation which required him to walk more than 75 yards.  
The Veteran could do no manual labor or any activity 
requiring lifting by reason of needing to use a cane.  The 
examiner concluded that the Veteran could not perform an 
occupation which could otherwise be performed by a normal or 
average person.  In an addendum, the examiner indicated that 
no painful motion was objectively noted and on repetitive 
testing range of motion values were unchanged from baseline 
testing without pain, fatigue, weakness or incoordination.


I.  Entitlement to an increased rating for residuals of shell 
fragment wound, right foot with restrained foreign bodies and 
deformity of the fist metatarsal, currently evaluated as 30 
percent disabling.

The Veteran's service-connected residuals of shell fragment 
wound, right foot with retained foreign bodies and deformity 
of the first metatarsal is currently rated as 30 percent 
disabling under the provisions of Diagnostic Code 5284.  
Under Diagnostic Code 5284, a 10 percent rating is assigned 
for other foot injuries with residual moderate symptoms.  A 
20 percent rating is assigned for moderately severe symptoms.  
A 30 percent rating is assigned for severe symptoms.  38 
C.F.R. § 4.71a, Diagnostic Code 5284 (2009).  With actual 
loss of use of the foot, a 40 percent rating is prescribed. 
38 C.F.R. § 4.71a, Diagnostic Code 5284, Note (2009).

The Veteran's 30 percent rating for his post operative 
residuals of a right navicular fracture is based on a severe 
foot injury under Diagnostic Code 5284.  A higher, 40 
percent, rating under this diagnostic code would require the 
Veteran to have actual loss of the use of a foot.  The 
medical evidence does not show that the Veteran has such 
actual loss of the use of his right foot.  The December 2006 
VA examination report noted that the Veteran had significant 
orthopedic disability of his right foot, had difficulty 
transversing the clinic with a cane and would be rated as 
very limited community ambulator with the aid of an 
orthopedic assistive device as directly related to his 
service-connected right foot.  The examiner concluded that 
this would give the Veteran difficulty with standing and 
walking any appreciable distances.  However, there was no 
indication of loss of use of the right foot.  Similarly, the 
October 2008 VA examiner indicated that the Veteran's gait 
was disturbed having a limp protecting his right foot, but 
did not indicate loss of use of the right foot. 

The Board has considered other applicable rating criteria for 
higher evaluations including 38 C.F.R. § 4.71a, Diagnostic 
Code 5270.  Under this code, a 30 percent evaluation is 
warranted for ankylosis in plantar flexion between 30 degrees 
and 40 degrees, or in dorsiflexion between 0 degrees and 10 
degrees.  A 40 percent evaluation requires ankylosis in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees or with abduction, adduction, 
inversion or eversion deformity. 

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) 

In considering the evidence of record, including the clinical 
medical evidence and the statements and testimony of the 
Veteran, the Board finds that a 40 percent rating is 
warranted for residuals of shell fragment wound of the right 
foot with retained foreign bodies and deformity of the first 
metatarsal.  The Board notes that the payment of compensation 
benefits as it pertains to 40 percent rating assigned may be 
limited by the amputation rule, 38 C.F.R. § 4.68.  On VA 
examination in December 2006, the Veteran had a severe 
antalgic gait of the right lower extremity due to the right 
foot and it was indicated that he had complete loss of 
subtalar motion on the right with no inversion or eversion, 
due to the service-connected shrapnel wound.  The examiner 
noted that the Veteran had significant orthopedic 
disabilities of the right foot and was a very limited 
community ambulatory.  At the VA examination in October 2008, 
clinical evaluation revealed sclerosing tendonitis of the 
tendons of the right first, second and third toes caused by 
shell fragment wound and debridement, resulting in ankylosis 
of the first, second and third toes.  At the hearing in July 
2009, the Veteran testified that the had been using a cane 
for many years and was unable to bear much weight on the 
right foot.  He also indicated that he was unable to stand or 
walk more than a very short distance and had fallen on 
numerous occasions due to the right foot.  Resolving any 
doubt in the Veteran's favor, the Board concludes that the 
right foot shell fragment wound residuals are more nearly 
approximated by a 40 percent rating under Diagnostic Code 
5270, subject to regulations pertaining to the payment of 
monetary benefits, to include 38 C.F.R. § 4.68.  The Board 
notes that the 40 percent rating is the maximum rating 
available under Diagnostic Code 5270.  


II.  Entitlement to an increased rating for tender scar, with 
varicose vein, dorsal aspect, right foot, currently evaluated 
as 20 percent disabling.

The Veteran has been rated under the diagnostic criteria for 
evaluating varicose veins, 38 C.F.R. § 4.118, Diagnostic 
Codes 7899-7120.

The Board notes that Diagnostic Code 7899 represents an 
unlisted disability requiring rating by analogy to one of the 
disorders rated under 38 C.F.R. § 4.118. See 38 C.F.R. § 
4.27. 

Varicose veins are evaluated under 38 C.F.R. § 4.104, 
Diagnostic Code 7120. Under that code, varicose veins warrant 
a noncompensable evaluation if they are palpable and 
asymptomatic.  A 20 percent evaluation is warranted for 
persistent edema incompletely relieved by elevation of an 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent rating is warranted for persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.  A 60 percent rating is warranted 
for persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 100 
percent rating is warranted for massive board-like edema with 
constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 
7120 (2009). 

There are other alternative diagnostic codes that would allow 
for an increased rating.  Diagnostic Code 7806 provides 
ratings for dermatitis or eczema.  Dermatitis or eczema is to 
be rated under either the criteria under Diagnostic Code 7806 
or to be rated as disfigurement of the head, face, or neck 
(Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 
7803, 7804, or 7805), depending upon the predominant 
disability.

Dermatitis or eczema covering at least 5 percent, but less 
than 20 percent, of the entire body; affecting at least 5 
percent, but less than 20 percent, of exposed areas; or 
requiring intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period warrants a 10 percent evaluation.  Dermatitis or 
eczema covering 20 to 40 percent of the entire body, 
affecting 20 to 40 percent of exposed areas, or requiring 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period 
warrants a 30 percent evaluation. 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2009).

The criteria for rating scars were revised for claims 
received on or after October 23, 2008.  See 73 Fed. Reg. 
54,708 (Sept. 23, 2008) (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 to 7805).  Because the Veteran's claim 
was pending before October, 28, 2008, it will only be 
evaluated under the rating criteria made effective from 
August 30, 2002.  See id.  

After consideration of the evidence, including the medical 
evidence and the statements and testimony of the Veteran, the 
Board concludes that a 40 percent rating is warranted for the 
Veteran's service-connected tender scar, with varicose vein, 
dorsal aspect.  The medical evidence establishes that the 
Veteran has an 11cm curvilinear scar on the dorsum of the 
right foot with mild hyperpigmentation by reason of 
hemosiderin deposition by reason of venous stasis, likely 
caused directly by shell fragment wounds and ligation of 
veins during debridement.  The Veteran also had edema over 
the proximal first, second and third metatarsal heads and the 
tarsal bones with erythema and tenderness.  The Board notes 
that both VA examiners reported edema during their December 
2006 and October 2008 VA examinations.   

Thus, the Veteran's tender scar, with varicose vein, dorsal 
aspect, right foot, has most nearly approximately a 40 
percent rating as it has been manifested by persistent edema 
with stasis pigmentation  Accordingly, an increased rating of 
o 40 percent is warranted, subject to regulations pertaining 
to the payment of monetary benefits, to include 38 C.F.R. 
§ 4.68.

The current rating of 40 percent contemplates persistent 
edema and stasis pigmentation associated with the service-
connected scar with varicose vein.  For a 60 percent rating 
under Diagnostic Code 7120, there must be persistent 
ulceration.  None of the medical evidence shows that the 
varicose vein in the dorsal aspect of the right foot has been 
manifested by persistent ulceration.  Therefore, a rating in 
excess of 40 percent in not warranted of this disability 
under Diagnostic Code 7120.  

The Board has considered whether there is any alternative 
Diagnostic Code that would allow for a rating in excess of 40 
percent for the service-connected scar.  10 percent rating 
are the maximum rating available under Diagnostic Codes 7801-
7804 pertaining to scars.  While a 60 percent rating is 
available under Diagnostic Code 7806 for dermatitis or 
eczema, the evidence of record clearly does not establish 
that the Veteran's tender scar, with varicose vein, dorsal 
aspect, right foot is manifested by dermatitis or eczema that 
covers more than 40 percent of  his entire body or exposed 
areas. In addition, there is no evidence that he has required 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period, 
which would warrant a higher rating under Diagnostic Code 
7806.  




III.  Extraschedular considerations

The above determinations are based upon consideration of 
applicable provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that the Veteran's 
service- connected residuals of shell fragment wound, right 
foot with restrained foreign bodies and deformity of the fist 
metatarsal and tender scar, with varicose vein, dorsal 
aspect, right foot, have reflected so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); 
VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, 
Sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disabilities with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral 
for extra-schedular consideration is required.  See VAOGCPREC 
 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 
(2008).

If the rating schedule does not contemplate the claimant's 
level of disability and symptomatology, and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  
38 C.F.R. § 3.321(b)(1).  If so, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step: a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disabilities under consideration.  The 
rating schedule fully contemplates the described 
symptomatology, and provides for ratings higher than that 
assigned based on more significant functional impairment.  
Thus, the threshold requirement for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).   


ORDER

Entitlement to a rating a 40 percent rating for residuals of 
shell fragment wound, right foot with retained foreign bodies 
and deformity of the first metatarsal is granted, subject to 
regulations pertaining to the payment of monetary benefits, 
to include 38 C.F.R. § 4.68.

Entitlement to a rating in excess of 40 percent for tender 
scar, with varicose vein, dorsal aspect, right foot is 
granted, subject to regulations pertaining to the payment of 
monetary benefits, to include 38 C.F.R. § 4.68.


REMAND

The Board observes that, while a claim for a total disability 
rating based upon individual unemployability (TDIU) was 
previously adjudicated by the RO as a separate freestanding 
claim in a May 2005 rating decision, in light of the recent 
case Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement 
to TDIU is properly considered as part of the determination 
of the appropriate disability rating rather than as a 
separate claim.  In this regard, since that adjudication, in 
particular at the time of the July 2009 hearing, the 
Veteran's representative asserted that he is unemployable due 
to the right foot disability and that entitlement to TDIU is 
warranted.  
As such, the Board finds that a claim for TDIU, as due to the 
Veteran's service-connected right foot disability, must be 
remanded to the RO for adjudication in light of this Board 
decision and in consideration of the criteria for a TDIU 
based on the provisions of 38 C.F.R. § 4.16 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should perform any additional development as 
necessary in order to adjudicate the Veteran's claim for TDIU 
pursuant to the provisions of 38 C.F.R. § 4.16 (2009).

2.  After any necessary development has been completed to the 
extent possible, the record should again be reviewed.  If the 
benefits sought on appeal remain denied, the Veteran and his 
representative, if any, should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  The case should then be returned to the Board for 
further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
K. J ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


